Citation Nr: 0730636	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-43 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability, including Achilles tendonitis and soreness.

2.  Entitlement to a compensable evaluation for major 
depressive disorder, on appeal from the initial grant of 
service connection.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1993 to December 
2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In May 2007, the appellant was sent a letter notifying her 
that she was scheduled to appear for a Travel Board hearing 
in August 2007.  However, she failed to report for this 
hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn. 
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  The competent evidence of record contains evidence of 
degenerative changes in the first metatarsophalangeal joint 
of the veteran's left foot.

3.  The available medical evidence indicates that the 
veteran's major depressive disorder has been fully resolved.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left foot disability have been met.  38 U.S.C.A. § 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  The criteria for an initial compensable evaluation for 
major depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in July 
2004.  This letter advised the veteran of the information 
necessary to substantiate her claims and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also effectively told the claimant 
to provide any relevant evidence in her possession, as she 
was told to submit any additional evidence necessary to 
support her claim or information describing this evidence.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  An October 2006 
letter notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claims for benefits.  See Pelegrini II, 
supra.  However, the appellant was subsequently provided with 
content-complying notice and proper VA process, as discussed 
above.  The information and evidence received after the 
initial adjudication was afforded proper subsequent VA 
process, as was evidence received after issuance of the 
development letter.  Furthermore, because the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claims, any defect with respect to 
the timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
and VA examination reports from December 2000.  

The Board notes that the veteran was scheduled, but failed to 
report, for VA examinations in August 2004 and March 2007.  
The Board points out that the duty to assist is not always a 
one-way street.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establishing entitlement to benefits.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Kowalski 
v. Nicholson, No. 02-1284 (Jun. 8 2005).  She has neither 
shown good cause for missing the most recent examination nor 
requested another examination be scheduled.  See generally 38 
C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 3.655.  The Board 
therefore concludes that VA has fulfilled the duty to assist 
and will next address the veteran's claims on the merits.

Left Foot Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case at hand, the veteran filed for service connection 
for foot problems in October 2000, two months before her 
December 2000 separation.  She was given a VA orthopedic 
examination shortly before separation.  The December 2000 
radiology report for both of the veteran's feet notes a 
diagnostic impression of "mild hypertrophic degenerative 
osteoarthritis of bilateral first metatarsophalangeal joint, 
greater on the right side." The Board thus finds that there 
is objective evidence of a left foot disability, namely 
arthritis of the first metatarsal joint on the left foot, 
during service and shortly before the original rating 
decision.  Therefore, presumptive service connection may be 
granted.

The Board has also considered whether the veteran may be 
compensated for any other left disability, including Achilles 
tendonitis and soreness.  The December 2000 VA examination 
report, however, indicates that no local tenderness was found 
over the heels, the plantar fascia, or the base of the toes.  
Ankle dorsiflexion was to 30 degrees and plantar flexion was 
to 45 degrees without pain or weakened movement to 
resistance.  There was no swelling and no local tenderness 
and no laxity noted on examination of the ankles.  The 
tarsal-metatarsal and subtalar joints had normal motions 
without pain or weakness.  In his final diagnosis, the 
examiner stated that there was no evidence of any Achilles 
tendon swelling or tenderness, or of any bone soreness over 
the feet and ankles.  The Board therefore finds that there is 
no additional left foot disability for which service 
connection may be granted.

Major Depressive Disorder

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's major depressive disorder is currently assigned 
a noncompensable disability rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  A noncompensable disability rating is 
awarded when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

Diagnostic Code 9434 assigns a 10 percent disability rating 
when there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Id.

Assignment of a 30 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
weekly or less often panic attacks; chronic sleep impairment; 
and mild memory loss, such as forgetting names, directions, 
recent events.   Id.

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores from 71 to 80 reflect no more 
than slight impairment in social, occupational, and school 
functioning and that symptoms, such as difficulty 
concentrating after a family argument or temporarily falling 
behind in schoolwork.  GAF scores ranging between 61 to 70 
reflect some mild symptoms, for example depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions, or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  

With respect to this issue, the Board notes that a December 
2000 VA mental disorders examination report and a March 2004 
VA medical center record are the only relevant medical 
evidence of record.  According to the December 2000 
examination report, the veteran was alert; attentive; 
oriented to person, place, and time; nicely groomed; and in 
no acute distress.  She made good eye contact throughout the 
interview.  She was cooperative.  Her mood overall was 
euthymic and her affect was bright.  She had totally normal 
motor and had normal speech and language.  There was no 
impairment of thought processes or communication, delusions, 
hallucinations, inappropriate behavior, suicidal or homicidal 
thoughts, current memory loss or impairment, or obsessive or 
ritualistic behavior.  There were no recent panic attacks and 
no recent symptoms of depression.  There were no problems 
with impaired impulse control or other symptoms.

The veteran was diagnosed with major depressive disorder, 
recurrent, with the last episode occurring in 1996.  The 
examiner also noted that symptoms at the time of the 
examination were fully resolved.  The examination report 
indicated that the veteran was functioning without any 
symptoms of major depression or of panic disorder.  It did 
caution, however, that major depressive disorder with the 
comorbid panic disorder is a recurrent, lifelong illness and 
that the veteran may very well need treatment in the future.  
It stated that psychosocial stressors tend to bring on at 
least the initial episodes in the course of the illness and 
that, with too much stress, it was more likely than not that 
the veteran will develop an episode of major depressive 
disorder along with panic disorder in the future, requiring 
care.  A GAF score of 70 to 75 was assigned.

The March 2004 VA medical center note was a triage assessment 
from a psychology technician.  The veteran had arrived at the 
VA medical center for a physical evaluation for her job and 
had been told that she would need a mental health evaluation 
because of panic attacks.  She went to the Triage Clinic but 
said that she could not wait for a 3:30 doctor's appointment.  
She did consult with a Registered Nurse Specialist, however.  
According to the record of this consultation, the veteran was 
appropriately dressed and groomed.  She was alert and 
oriented with memory intact, and there was no evidence of 
psychotic thought processes.  Her speech was of normal rate, 
rhythm, and volume.  Affect was appropriate to the situation.  

The veteran reported that she had not had a panic attack or 
taken medication since 1996.  She denied current problems 
with anxiety or panic.  She denied mood problems and firmly 
denied suicidal or homicidal ideation, plan, or intention.  
Her appetite and sleep were very good, her energy level was 
average, and her interest level was above normal.  She was 
working and pursuing a master's degree in education.  The 
veteran reported having been married for 13 years and had an 
excellent relationship with her husband.  She reported having 
a good relationship with her family.  

After reviewing this evidence, the Board believes that a 
compensable disability rating is not warranted for any period 
of this appeal.  The December 2000 examination report 
characterizes the veteran's major depressive disorder as 
being in full remission, and nothing in the March 2004 VA 
medical record contradicts this assessment.  

While the veteran's GAF score of 70-75 may in some cases 
warrant a compensable disability rating, the Board does not 
believe one is warranted here.  The veteran has not 
demonstrated any of the types of symptoms contemplated in the 
compensable disability ratings, and she has not required 
medication since 1996.  Neither record describes any actual 
social or occupational impairment, and there is no objective 
evidence that her condition has worsened since the December 
2000 VA examination.  

The veteran's notice of disagreement and her substantive 
appeal both describe how the veteran has been affected by her 
depression.  However, the veteran reported for neither VA 
examination that was scheduled for the purpose of assessing 
the severity of her disability.  Without an objective medical 
evaluation, an increased rating cannot be granted.

The evidence in this case fails to show marked interference 
with employment due to major depressive disorder beyond that 
contemplated in the assigned rating, and the veteran has 
never been hospitalized for this disability.  Therefore, in 
the absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321(2007).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a left foot disability 
is granted.

Entitlement to a compensable evaluation for major depressive 
disorder, on appeal from the initial grant of service 
connection, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


